                                                                                    FILED IN THE
                                                                                U.S. DISTRICT COURT

 1                                                                        EASTERN DISTRICT OF WASHINGTON



 2                                                                         Apr 15, 2019
 3
                                                                               SEAN F. MCAVOY, CLERK




 4                             UNITED STATES DISTRICT COURT

 5                           EASTERN DISTRICT OF WASHINGTON
 6   UNITED STATES OF AMERICA,
                                                        No.    2:19-CR-0045-WFN-1
 7                              Plaintiff,
                                                        PROTECTIVE ORDER
 8          -vs-
 9   CARLOS SALGADO VELASQUEZ,
10                              Defendant.
11
12         Pending before the Court is the Government's Unopposed Motion for a Protective
13   Order. ECF No. 25. The Government requests a Protective Order pursuant to the Child
14   Victims' and Child Witnesses' Rights Act to protect the privacy of the children in this case.
15   The Court has reviewed the file and Motion and is fully informed. Accordingly,
16         IT IS ORDERED that the Government's Unopposed Motion for a Protective Order,
17   filed April 11, 2019, ECF No. 25, is GRANTED. All persons acting in this case in a
18   capacity described in 18 U.S.C. § 3509(d)(1)(B), shall follow and abide by the privacy
19   protections of 18 U.S.C. § 3509(d)(1) and (2) as follows:
20         1. A person acting in a capacity described in subparagraph (B) of 18 U.S.C.
21   § 3509(d)(1) in connection with a criminal proceeding shall--
22             (a) keep all documents that disclose the name or any other information
23   concerning a child in a secure place to which no person who does not have reason to know
24   their contents has access; and
25             (b) disclose documents described in above or the information in them that
26   concerns a child only to persons who, by reason of their participation in the proceeding, have
27   reason to know such information.
28         2. The protective measures described in paragraph 1 above apply to:



     ORDER - 1
 1                 (a) all employees of the Government connected with the case, including
 2   employees of the Department of Justice, any law enforcement agency involved in the case,
 3   and any person hired by the Government to provide assistance in the proceeding;
 4                 (b) employees of the court;
 5                 (c) the defendant and employees of the defendant, including the attorney for the
 6   defendant and persons hired by the defendant or the attorney for the defendant to provide
 7   assistance in the proceeding; and
 8                 (d) members of the jury.
 9              3. All papers to be filed in court that disclose the name of or any other information
10   concerning a child shall be filed under seal without necessity of obtaining a court order. The
11   person who makes the filing shall submit to the clerk of the court--
12                 (a) the complete paper to be kept under seal; and
13                 (b) the paper with the portions of it that disclose the name of or other information
14   concerning a child redacted, to be placed in the public record.
15              4. Counsel shall remind all persons providing assistance on this case of these
16   obligations.
17              5. Any alleged minor victim will be referred to by a pseudonym, as agreed upon by
18   counsel for the United States and the Defendant. Counsel shall be consistent in their use of
19   the identifier selected. The parties shall prepare their witnesses and instruct them to refer to
20   the alleged minor victims only by using the agreed pseudonyms (e.g., "CV-1", "CV-2" etc.),
21   rather than their names, in opening statements and in closing arguments.
22              6. All personal information relating to any minor victim shall be precluded from
23   public disclosure.
24              The District Court Executive is directed to file this Order and provide copies to
25   counsel
26              DATED this 15th day of April, 2019.
27
                                                     s/ Wm. Fremming Nielsen
28                                                     WM. FREMMING NIELSEN
     04-15-19                                   SENIOR UNITED STATES DISTRICT JUDGE

     ORDER - 2
